Citation Nr: 0842571	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic 
rhinitis/sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for depressive disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a disability of the spine.

4.  Entitlement to an initial compensable evaluation for 
degenerative changes of the right hip.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to July 
2003.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The RO, in pertinent 
part, denied entitlement to service connection for allergic 
rhinitis/sinusitis, chest pain, a left knee disorder, a right 
foot disorder, and a left hip disorder.  The veteran also 
disagreed with the initial evaluations assigned after the RO 
awarded service connection for residuals of anterior wedging 
of vertebral body and thoracolumbar spondylosis, degenerative 
changes of the right hip, and depressive disorder.  

The matters were previously before the Board in January 2007, 
wherein the Board upheld the denials for chest pain and 
disabilities of the left knee, right foot, and left hip.  The 
claims currently on appeal were remanded for further 
development and adjudication.  

With regard to the claim for a higher initial evaluation for 
residuals of anterior wedging of vertebral body and 
thoracolumbar spondylosis, which was previously certified to 
the Board, additional medical records have been associated 
with the claims folder that appears to involve more aspects 
of the veteran's spine than originally identified.  The Board 
has recharacterized the issue as it appears on the cover page 
of the instant decision in order to afford the veteran the 
broadest scope of review.   

The claims have been returned to the Board and for the 
reasons set for below, are once again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

As noted in the Introduction, the matters were previously 
before the Board in January 2007 and remanded for further 
development and adjudication of the claims.  The remand 
orders of the Board in January 2007 required that an 
examination be afforded to determine the etiology of any 
chronic nasal or sinus condition that was present.  The 
examiner was asked to render an opinion as to whether it was 
least as likely as not that such a disorder had its inception 
during service.  The examiner was additionally asked to 
determine whether any disorder predated service and if so, 
whether it grew more severe during service beyond the natural 
progression of the condition. 

In March 2008, a VA examination was conducted at the VA 
Medical Center (VAMC) in San Juan. The examiner noted that 
the veteran had a history of sinusitis prior to service and 
was diagnosed with sinusitis in August 2003 and allergic 
rhinitis in May 2006.  After physical examination of the 
veteran, the examiner diagnosed the veteran with allergic 
rhinitis.  The examiner simply indicated that it was a 
disease that primarily involved the nose.  The examiner did 
not provide the requested etiology opinion.

The failure to provide the requested medical nexus opinion 
with regard to the claim for service connection for allergic 
rhinitis/sinusitis does not comply with the holding in 
Stegall v. West, 11 Vet. App. 268 (1998).  In Stegall, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  Therefore, the Board is of the opinion that an 
addendum opinion, as specified in greater detail hereinbelow, 
should be provided in order to address the issue on appeal.  

A remand is also necessary to obtain outstanding private 
treatment records of the veteran for his depressive disorder.  
During the May 2005 VA examination, the veteran indicated 
that he began receiving treatment in April 2005 at the 
University of Puerto Rico School of Medicine Psychiatry 
Clinic.  Treatment notes from the veteran's VA hospital 
admission in October 2007 show he was treating with a Dr. RB 
in Bayamon on a fee basis.  These records have not been 
associated with the claims folder.  Such must be obtained 
upon Remand.  38 C.F.R. § 3.159(c)(2).  

A remand is necessary in order to afford the veteran an 
additional VA examination with regard to the claim for an 
initial rating in excess of 10 percent for depressive 
disorder.  38 U.S.C.A. § 5103A (d).  A preliminary review 
appears to show deterioration in the veteran's mental health 
since the award of service connection.  Specifically, the 
Board makes reference to the VA hospital admission in October 
2007.  (Emphasis added.)  However, in light of the missing 
records noted above and the duration of time that has passed 
since the last VA examination, the Board can not ascertain to 
what extent the veteran's mental health has deteriorated, if 
at all, without a new VA examination.  38 C.F.R. § 4.1.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

VA examinations are also necessary with regard to the claims 
of entitlement to higher initial evaluations for a disability 
of the spine and degenerative changes of the right hip.  With 
regard to the veteran's back, a preliminary review of the 
record reveals that the veteran has additionally been 
diagnosed with bilateral T11, T12, and L1 radiculopathy, as 
well as degenerative discogenic disease at L4/5 and L5/S1.  
The Board is unclear as to whether these represent a material 
change in the veteran's disability or whether they are 
separate and apart from the service connected disorder.  As 
the last report of VA examination of record is over three 
years old (April 2005), a re-examination is necessary to 
determine the nature and severity of the service connected 
back disorder and all related symptomatology.  38 C.F.R. 
§ 3.327(a).  A re-examination is also necessary with regard 
to the right hip as the last VA examination of record is also 
dated in April 2005.  Id.  

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, as these matters are being remanded, the agency of 
original jurisdiction should take efforts to ensure that it 
provides the veteran with notice that meets all due process 
requirements, including those recently addressed by the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran notice 
that meets all due process requirements, 
including those addressed by Court 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In the letter, the 
RO should notify the veteran that, to 
substantiate the claims for higher 
initial evaluations for the service 
connected disability of the spine, 
degenerative changes of the right hip, 
and depressive disorder:  

(a) the veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the his employment 
and daily life; 

(b) if the diagnostic code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(c) The veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) The notice must also provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
depressive disorder since his discharge 
from service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

Specifically, the RO should obtain: (a) 
private treatment records of the veteran 
beginning in April 2005 from the 
University of Puerto Rico School of 
Medicine Psychiatry Clinic; (b) private 
treatment records of the veteran from Dr. 
RB in Bayamon; and (c) VA outpatient 
treatment records from the San Juan VAMC 
dated from February 2008 to the present.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a psychiatric examination to ascertain 
the current severity of the veteran's 
service connected depressive disorder.  
The veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed. 

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
the veteran's depressive disorder, as 
opposed to any other psychiatric 
disorders found.  The examiner should 
include a Global Assessment of 
Functioning score for the depressive 
disorder.  The examiner should also 
comment on the impact that the veteran's 
depressive disorder has on his ability to 
obtain and maintain gainful employment.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
an orthopedic examination to ascertain 
the current severity of the veteran's 
service connected disability of the spine 
and degenerative changes of the right 
hip.  The veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed. 

Spine

The examiner should determine the nature 
and severity of the service connected 
back disorder (anterior wedging of 
vertebral body and thoracolumbar 
spondylosis) and all related 
symptomatology.  In so doing, the 
examiner should first state whether 
bilateral T11, T12, and L1 radiculopathy 
and/or degenerative discogenic disease at 
L4/5 and L5/S1 is part of or separate 
from the service connected residuals of 
anterior wedging of vertebral body and 
thoracolumbar spondylosis.  The examiner 
should comment separately on the range of 
motion for the thoracolumbar and lumbar 
spine, including the degree of motion 
that is limited by pain, if any.  If 
neurological symptomatology is found, and 
a neurological examination is necessary 
to assess any neurological symptoms 
associated with the service-connected 
condition, one should be provided.  The 
examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
veteran describes flare-ups).  The 
examiner should also specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  

In addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.

Hip

With respect to the right hip, the 
examiner is specifically requested to 
comment on the range of motion for the 
right hip, including the degree of motion 
that is limited by pain, if any.  The 
examiner should also state whether 
degenerative changes of the right hip are 
continued to be manifested by X- ray 
findings.  The examiner should also 
express an opinion concerning whether 
there would be additional limits of 
functional ability on repeated use or 
flare-ups (if the veteran describes 
flare-ups).  

The examiners should explain in detail 
the rationale for any opinion given.  

5.   In the event that the March 2008 VA 
examiner is not able to review and 
provide the requested addendum opinion, 
the veteran should be afforded an 
additional nose and sinus examination to 
determine the etiology of any allergic 
rhinitis and/or sinusitis that may be 
present.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain from the veteran 
his detailed clinical history.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  Following review of the 
claims file and examination of the 
veteran, if necessary, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
chronic nasal or sinus condition, to 
include allergic rhinitis diagnosed upon 
VA examination in March 2008, had its 
inception during service.  The examiner 
should also state whether any such 
disorder, to include allergic rhinitis, 
pre-dated service and if so, whether it 
increased in severity during service 
beyond the natural progression of the 
condition.  The examiner should explain 
in detail the rationale for any opinion 
given.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claims for higher initial evaluations 
should include specific consideration of 
whether "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found), is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


